El Juez Asociado Se. Wolf,
emitió la siguiente opinión del Tribunal.
Con fecha 17 de Mayo último el Fiscal de la Corte de Are-cibo presentó acusación contra Bienvenido Laguna por el de-lito de acometimiento y agresión con circunstancias agravan-tes; en 25 del mismo mes se celebró el juicio oral, y de la *441prueba practicada en dicho acto., el Tribunal declaró probado los hechos siguientes:
“Que el acusado Bienvenido Laguna y el individuo Ramón Barrio tuvieron, con anterioridad al hecho de autos, una pequeña cues-tión en la que se fueron á las manos y por cuya causa el acusado Bienvenido Laguna publicó en el periódico que se titula “La Chispa”, un comunicado de tonos duros para Barrio. Dados estos anteceden-tes, ambos individuos sentíanse resentidos y enconado su ánimo, ar-mándose de revolvers, sin tener licencia, y en la tarde del 11 de Mayo del año en curso, el Barrio encontró al Laguna en uno de los Cafe-tines de Manatí y como le pidiera explicaciones con motivo del refe-rido “Comunicado” surgió entre ambos una pendencia en la que, sacando á relucir sus respectivas armas, se hicieron voluntaria y ma-liciosamente mutuos y repetidos disparos, sin que resultaran heridos”.
Como consecuencia de esta declaración de hechos proba-dos, la Corte falló condenando al acusado Bienvenido Laguna como autor del delito de acometimiento y agresión á la pena de seis meses de cárcel en la de San Juan y al pago de las costas. De esta sentencia el acusado apeló para ante este Tribunal; ante él compareció por medio de un escrito en el que, formalizando la apelación que interpusiera, hace la ale-gación de que el acusado obró en defensa propia, única que establece como base ó fundamento de recurso. La vista de apelación tuvo lugar, ante este Tribunal, el día veinte y siete de Octubre último, con la sola asistencia del Fiscal, que im-pugnó el recurso por escrito y oralmente.
Hemos examinado cuidadosamente los antecedentes que tenemos para resolver la presente apelación y no hemos en-contrado motivo alguno en que fundar la revocación de la sentencia apelada, pues la simple manifestación del abogado defensor de que el acusado obró en defensa propia, como muy bien dice el Sr. Fiscal, no puede servir de base, por sí sola, para poner en duda la resolución unánime de tres Jueces, que no estimaron esa circunstancia cómo eximente de res-ponsabilidad, después de oir todas las pruebas, incluso la *442de defensa, y las declaraciones de testigos cuya veracidad no fué impugnada por el recurrente. Por estas consideraciones opinamos que debe confirmarse la sentencia dictada por la Corte de Distrito de Arecibo con las costas del recurso al apelante.

Confirmada. ■

Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Hernández, Figueras y MacLeary.